     Case: 1:21-cv-01167 Document #: 10 Filed: 03/10/21 Page 1 of 3 PageID #:68



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VANESSA WEREKO, et al.,                                  )
                                                         )
                                 Plaintiffs,             )        Case No. 21-cv-1167
                                                         )
                        v.                               )        Judge Sharon Johnson Coleman
                                                         )
THE HONORABLE DAVID HARACZ, et al.,                      )
                                                         )
                        Defendants.                      )

                                                 ORDER

        After screening pro se plaintiff Vanessa Wereko’s complaint under 28 U.S.C. § 1915(e)(2),

the Court dismisses this lawsuit for lack of subject matter jurisdiction. Wereko’s application to

proceed in forma pauperis is denied as moot [7]. Civil case terminated.

                                         LEGAL STANDARD

        Under 28 U.S.C. § 1915(e)(2), the Court must look beyond pro se plaintiff’s financial status

and review her claims to determine whether the action she alleges is frivolous or malicious, fails to

state a claim on which relief may be granted, or if it is seeking damages from a defendant who is

immune. See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii); see also Jones v. Bock, 549 U.S. 199, 214, 127 S.Ct. 910,

166 L.Ed.2d 798 (2007) (grounds for sua sponte dismissal set forth in 28 U.S.C. § 1915(e)(2)(B)).

“Federal courts are courts of limited jurisdiction” and “possess only that power authorized by

Constitution and statute.” United States v. Wahi, 850 F.3d 296, 299 (7th Cir. 2017) (citation omitted).

                                               DISCUSSION

        Construing pro se Wereko’s complaint liberally, see Taylor v. JPMorgan Chase Bank, N.A., 958

F.3d 556, 562 (7th Cir. 2020), she is suing Judge David Haracz, who is a Cook County Circuit Court

judge in the Domestic Relations Division. Judge Haracz presided over the dissolution of Wereko’s

marriage and is presently presiding over the ongoing custody proceedings. See In re Marriage of
     Case: 1:21-cv-01167 Document #: 10 Filed: 03/10/21 Page 2 of 3 PageID #:69



Francesco Potenza & Vanessa Werekco, 2016 D 009029. According to Wereko, Judge Haracz granted

her ex-husband custody of their minor children based on false information. In September 2019,

Judge Haracz, sua sponte, imposed a restriction of Wereko’s supervised parenting time and directed

Safe Travels Chicago, an organization that facilitates safe transfer of children from one parent to the

other, to provide such services. Wereko alleges that on December 31, 2020, the Illinois Appellate

Court, First District vacated and remanded, in part, Judge Haracz’s September 2019 ruling and

other rulings related to custody issues. See In re Marriage of Potenza and Wereko, 2020 IL App (1st)

192454, ¶ 1, 2020 WL 7863344, at *1 (1st Dist. 2020). She explains that the Illinois Appellate Court

concluded that Judge Haracz failed to make the required finding of unfitness pursuant to 750 ILCS

5/603.10, among other conclusions.

        Wereko contends that she is facing ongoing irreparable harm because she lacks a visitation

schedule with her children. She further alleges that the September 2019 order of protection

impacted her employment prospects. Based on these facts, Wereko asserts that she has been

deprived of her fundamental liberty right in the care, custody, and control of her children.

                                              ANALYSIS

        Wereko first argues that absolute judicial immunity does not apply because Judge Haracz

acted outside of his judicial capacity. Judges “are entitled to absolute immunity from damages

stemming from many of their official acts, no matter how erroneous or harmful.” Doermer v. Callen,

847 F.3d 522, 530 (7th Cir. 2017). As Wereko alleges in her complaint, the Illinois Appellate Court

reversed in part Judge Haracz’s September 2019 order because the judge failed to make the required

finding of unfitness under the relevant Illinois statute. The Illinois Appellate Court also concluded

that Judge Haracz did not properly apply parts of the Illinois Marriage and Dissolution Act. Also,

the Illinois Appellate Court remanded for a new custody hearing, which has yet to take place. Under

                                                    2
     Case: 1:21-cv-01167 Document #: 10 Filed: 03/10/21 Page 3 of 3 PageID #:70



the circumstances, Judge Haracz was not acting outside of his judicial capacity—even though he was

reversed in part—and is thus entitled to absolute judicial immunity. See Heyde v. Pittenger, 633 F.3d

512, 517 (7th Cir. 2011) (“Absolute immunity applies only to judicial acts and does not protect the

official from acts that are ministerial or administrative in nature.”).

        Wereko also sues Bradley R. Trowbridge, the Executive Director of Safe Travels Chicago,

and Safe Travels Chicago itself for acting in concert with Judge Haracz to unconstitutionally infringe

upon her constitutional rights. As mentioned, Judge Haracz issued a court order for Safe Travels

Chicago to facilitate Wereko’s visitation with her children. Because Judge Haracz did not violate

Wereko’s constitutional rights, Safe Travels could not “act in concert” to do so. See Sow v. Fortville

Police Dep’t, 636 F.3d 293, 305 (7th Cir. 2011) (“absence of any underlying violation of Plaintiff’s

rights precludes the possibility of Plaintiff succeeding on a conspiracy claim”).

        Moreover, despite Wereko’s argument to the contrary, the domestic relations exception to

federal jurisdiction applies here because there is an ongoing custody dispute in In re Marriage of

Francesco Potenza & Vanessa Werekco, 2016 D 009029. See Mannix v. Machnik, No. 05 C 7232, 2006

WL 794764, at *4 (N.D. Ill. March 24, 2006) (Kendall, J.). On a final note, any court in the Circuit

Court of Cook County is not a suable entity. See M.W. v. Doe 1, 12 C 2461, 2012 WL 3717790, at *3

(N.D. Aug. 27, 2012) (listing cases) (St. Eve, J.). Therefore, Wereko’s allegations concerning the

policies and practices of the Cook County Domestic Violence Courts are misplaced.

IT IS SO ORDERED.

                                                          _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Court Judge
DATED: 3/10/2021




                                                     3
